Judgment dismissing the complaint affirmed, without costs. Concur — Breitel, J. P., M. M. Frank, Valente and Stevens, JJ.; McNally, J., dissents in the following memorandum: At the close of petitioner’s case, the trial court' denied defendant’s motion to dismiss her prima facie case. Defendant rested, adduced no proof whatever, renewed the motion to dismiss, and thereupon the court dismissed the complaint and discharged defendant. (Stern v. Klenk, 277 App. Div. 1095.) I vote to reverse and order a new trial on the ground that the determination is against the weight of the evidence.